United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
PEACE CORPS, Oshikuku, Republic of Namibia,
Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-621
Issued: June 19, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 3, 2007 appellant filed an appeal of a November 20, 2006 decision in which
the Office of Workers’ Compensation Programs denied her request for a review of the written
record. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
November 20, 2006 decision denying appellant’s written review request. Because more than one
year has elapsed between the most recent merit decision of the Office dated November 2, 2005
and the filing of this appeal, the Board lacks jurisdiction to review the merits of appellant’s
claim.
ISSUE
The issue is whether the Office properly denied appellant’s request for a review of the
written record.
FACTUAL HISTORY
On January 20, 2005 appellant, then a 66-year-old former Peace Corps volunteer, filed a
traumatic injury claim, Form CA-1, alleging that on January 10, 2004 she sustained a right

rotator cuff tear while serving as a volunteer in Namibia. She underwent surgical repair on
November 29, 2004. On March 7, 2005 the Office accepted that appellant sustained a right
rotator cuff tear and right shoulder impingement related to her Peace Corps duties. On
March 13, 2005 she filed a schedule award claim.
In a report dated February 14, 2005, Dr. William A. Ross, Jr., an attending Boardcertified orthopedic surgeon, advised that maximum medical improvement had been reached. He
stated that on physical examination of the right shoulder flexion, extension, abduction, internal
and external rotation were within normal limits and advised that, based on the fifth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (hereinafter
A.M.A., Guides),1 she had zero percent impairment. In an October 27, 2005 report, an Office
medical adviser stated that, because appellant had full postoperative recovery and full range of
motion of the right shoulder, she was not entitled to a schedule award.
By decision dated November 2, 2005, the Office found that appellant was not entitled to a
schedule award. Appellant’s appeal rights were attached. On November 8, 2005 she requested
reconsideration. In a December 9, 2005 decision, the Office denied her request. On
September 18, 2006 appellant requested a hearing and on October 16, 2006 a review of the
written record.2 With her request she submitted duplicates of evidence previously of record.
By decision dated November 20, 2006, an Office hearing representative denied
appellant’s request for a review of the written record. The hearing representative noted that, as
appellant had previously requested reconsideration, she was not entitled to a record review as a
matter of right and further denied the request on the grounds that the issue in the case could be
fully addressed by requesting reconsideration with the Office and submitting evidence not
previously considered to establish that she was entitled to a schedule award.
LEGAL PRECEDENT
A claimant dissatisfied with a decision of the Office shall be afforded an opportunity for
an oral hearing or, in lieu thereof, a review of the written record. A request for either an oral
hearing or a review of the written record must be submitted, in writing, within 30 days of the
date of the decision for which a hearing is sought. If the request is not made within 30 days or if
it is made after a reconsideration request, a claimant is not entitled to a hearing or a review of the
written record as a matter of right.3 The Board has held that the Office, in its broad discretionary
authority in the administration of the Act, has the power to hold hearings in certain
circumstances where no legal provision was made for such hearings and that the Office must

1

A.M.A., Guides (5th ed. 2001); Joseph Lawrence, Jr., 53 ECAB 331 (2002).

2

By letter dated July 25, 2006, appellant referenced her November 18, 2005 reconsideration request and
submitted additional evidence including an April 11, 2006 report in which Dr. Hugh C. McLeod, III, a Boardcertified orthopedic surgeon, advised that she had no impairment. In a response dated August 1, 2006, the Office
informed appellant that the purpose of her letter was unclear and advised her to follow the appeal rights contained in
the December 9, 2005 decision.
3

Claudio Vazquez, 52 ECAB 496 (2001).

2

exercise this discretionary authority in deciding whether to grant a hearing.4 The Office’s
procedures, which require the Office to exercise its discretion to grant or deny a hearing when
the request is untimely or made after reconsideration, are a proper interpretation of the Act and
Board precedent.5
ANALYSIS
In its November 20, 2006 decision, the Office denied appellant’s request for a review of
the written record on the grounds that she had previously requested reconsideration with the
Office. The Office properly found that appellant was not, as a matter of right, entitled to a
hearing since she had previously requested reconsideration. The Office noted that it had
considered the matter in relation to the issue involved and indicated that appellant’s request was
also denied on the basis that the issue of whether she was entitled to a schedule award could be
addressed through a reconsideration application.
While the Office also has the discretionary power to grant a request for a review of the
written record when a claimant is not entitled to a hearing as a matter of right, the Office, in its
November 20, 2006 decision, properly exercised its discretion by stating that it had considered
the matter in relation to the issue involved and had denied appellant’s request on the basis that
the issue of whether she was entitled to a schedule award could be addressed through a
reconsideration application. The Board has held that, as the only limitation on the Office’s
authority is reasonableness, abuse of discretion is generally shown through proof of manifest
error, clearly unreasonable exercise of judgment, or actions taken which are contrary to both
logic and probable deduction from established facts.6 In the present case, the evidence of record
does not indicate that the Office committed any act in connection with its denial of appellant’s
request for a review of the written record which could be found to be an abuse of discretion.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for a review of the
written record.

4

Marilyn F. Wilson, 52 ECAB 347 (2001).

5

Claudio Vazquez, supra note 3.

6

See id.; Daniel J. Perea, 42 ECAB 214, 221 (1990).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 20, 2006 be affirmed.
Issued: June 19, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

